

Exhibit 10.1

REINCORPORATION AGREEMENT AND PLAN OF MERGER


             This Reincorporation Agreement and Plan of Merger (this "Merger
Agreement"), is entered into as of June 20, 2008, by and between Terra Nova
Financial Group, Inc., a Texas corporation ("TN Texas"), and Terra Nova Newco,
Inc., an Illinois corporation and a wholly owned subsidiary of TN Texas ("TN
Illinois") .


RECITALS:

             A.         TN Texas is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Texas. As of the
date hereof, the authorized capital stock of TN Texas consists of 150,000,000
shares of common stock, par value $.01 per share, of which 26,017,057 shares are
issued and outstanding, and 5,000,000 shares of preferred stock, par value
$10.00 per share, none of which are outstanding;

             B.         TN Illinois is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Illinois. As of the
date hereof, the authorized capital stock of TN Illinois consists of 150,000,000
shares of common stock, par value $.01 per share, and 5,000,000 shares of
preferred stock, par value $10.00 per share. As of the date hereof and prior to
giving effect to the transactions contemplated hereby, no shares of preferred
stock of TN Illinois are outstanding and 100 shares of common stock of TN
Illinois are issued and outstanding, all of which are held by TN Texas;

             C.         The board of directors of TN Texas has determined that
it is advisable and in the best interests of TN Texas and the shareholders of TN
Texas (the "TN Texas Shareholders") to effect the reincorporation of TN Texas in
the State of Illinois and has approved a plan of merger providing for the merger
of TN Texas with and into TN Illinois on the terms and subject to the conditions
set forth herein;

             D.         The board of directors of TN Illinois has determined
that it is advisable and in the best interests of TN Illinois and the sole
stockholder of TN Illinois that TN Illinois enter into, and has accordingly
approved, a plan of merger providing for the merger of TN Texas with and into TN
Illinois on the terms and subject to the conditions set forth herein;

             E.         The TN Texas Shareholders have approved this Merger
Agreement at the regular annual meeting thereof held on May 23, 2008 in
accordance with TN Texas' articles of incorporation and bylaws and the Texas
Business Corporation Act (the "Texas BCA");

             F.         The sole stockholder of TN Illinois has approved this
Merger Agreement by a duly adopted written consent in accordance with TN
Illinois' articles of incorporation and bylaws and the Illinois Business
Corporation Act (the "Illinois BCA");

             G.         The respective boards of directors of TN Texas and TN
Illinois have authorized and approved the plan of merger of TN Texas with and
into TN Illinois upon the terms and subject to the conditions set forth herein,
and have directed that this Merger Agreement be executed by the undersigned
officers; and





--------------------------------------------------------------------------------



             H.         It is the intention of TN Texas and TN Illinois that the
Merger (as defined herein) be a tax-free reorganization within the meaning of
Section 368 of the Internal Revenue Code of 1986, as amended (the "Code").

             NOW, THEREFORE, for and in consideration of the mutual premises
contained in this Merger Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties, intending to be legally bound, agree as follows:


ARTICLE I
THE MERGER

             Section 1.1         Merger of TN Texas into TN Illinois. At the
Effective Time (as defined in Section 2.1), TN Texas shall merge (the "Merger")
with and into TN Illinois in accordance with the Texas BCA and Illinois BCA.

             Section 1.2         Effects of Merger. At the Effective Time, the
separate existence of TN Texas shall cease and TN Illinois shall be the
surviving corporation (hereinafter referred to as the "Surviving Corporation")
and shall possess all the rights, privileges, powers and franchises of a public
as well as of a private nature, and be subject to all the restrictions,
disabilities and duties of each of TN Texas and TN Illinois (together referred
to as the "Constituent Corporations"); and all the rights, privileges, powers
and franchises of each of the Constituent Corporations, and all property, real,
personal and mixed, and all debts due to either of the Constituent Corporations,
on whatever account, as well as for stock subscriptions and all other things in
action or belonging to each of the Constituent Corporations, shall be vested in
the Surviving Corporation; and all property, rights, privileges, powers and
franchises, and all and every other interest shall be thereafter as effectually
the property of the Surviving Corporation as they had been of the several and
respective Constituent Corporations, and the title to any real estate vested in
either of such Constituent Corporations by deed or otherwise under the laws of
the States of Illinois or Texas, as the case may be, shall not revert or be in
any way impaired for any reason whatsoever; but all rights of creditors and all
liens upon any property of any of the Constituent Corporations shall be
preserved unimpaired, and all debts, liabilities and duties of the respective
Constituent Corporations shall thereafter attach to the Surviving Corporation
and may be enforced against it to the same extent as if those debts, liabilities
and duties had been incurred or contracted by it. All corporate acts, plans,
policies, agreements, arrangements, approvals and authorizations of TN Texas,
the TN Texas Shareholders, the board of directors of TN Texas and any committee
thereof, and officers and agents of TN Texas which were valid and effective
immediately prior to the Effective Time shall be taken for all purposes as
corporate acts, plans, policies, agreements, arrangements, approvals and
authorizations of the Surviving Corporation and shall be as effective and
binding thereon as the same were with respect to TN Texas. Each employee or
agent of TN Texas shall become an employee or agent of TN Illinois, as
applicable, and continue to be entitled to the same rights and benefits which
she or he enjoyed as an employee or agent of TN Texas, as applicable. The
requirements of any plans or agreements of TN Texas involving the issuance or
purchase by TN Texas of certain shares of its capital stock shall be satisfied
by the issuance or purchase of a like number of shares of the Surviving
Corporation.



2

--------------------------------------------------------------------------------



ARTICLE II
EFFECTIVE TIME; EFFECTS OF MERGER

             Section 2.1.         Effective Time. The Merger shall become
effective on the date articles of merger are filed with the Secretary of State
of the State of Texas and the articles of merger are filed with the Secretary of
State of the State of Illinois (the "Effective Time"). At the Effective Time,
the Merger shall have the effects specified in the Illinois BCA, the Texas BCA
and this Merger Agreement.

             Section 2.2.         Articles of Incorporation and Bylaws. At the
Effective Time, the articles of incorporation and the bylaws of TN Illinois, as
in effect immediately prior to the Effective Time, shall remain the articles of
incorporation and bylaws of the Surviving Corporation, with the exception that
Item 1 of the articles of incorporation relating to the name of the Surviving
Corporation shall be amended upon the Effective Time to read as follows:

             1. Corporate Name: Terra Nova Financial Group, Inc.

             and said articles of incorporation, as herein amended, and bylaws
shall continue in full force and effect until the same shall be altered, amended
or repealed in accordance with the Illinois BCA.

             Section 2.3.         Directors and Officers. At the Effective Time,
the directors and officers of TN Texas in office at the Effective Time shall
retain their positions as the directors and officers, respectively, of the
Surviving Corporation, each of such directors and officers to hold office,
subject to the applicable provisions of the articles of incorporation and bylaws
of the Surviving Corporation and Illinois law, until his or her successor is
duly elected or appointed and qualified, or until his or her earlier death,
resignation or removal.


ARTICLE III
CONVERSION AND EXCHANGE OF STOCK

             Section 3.1         Conversion.

             (a)         Shares of TN Texas. At the Effective Time, by virtue of
the Merger and without any action on the part of any holder thereof:

             (i) each previously issued share of common stock, par value $.01
per share, of TN Texas ("TN Texas Common Stock") that remains outstanding
immediately prior to the Effective Time, other than shares of TN Texas Common
Stock, if any, for which appraisal rights have been perfected under Sections
5.12 and 5.13 of the Texas BCA, shall be changed and converted into one fully
paid and nonassessable share of common stock, $.01 par value per share, of the
Surviving Corporation ("TN Illinois Common Stock"); and

             (ii) each option, warrant or other similar right to acquire shares
of TN Texas Common Stock that remains outstanding immediately prior to the
Effective Time shall be changed and converted into an equivalent option, warrant
or similar right to acquire (on the same terms and conditions as were applicable
to the converted option, warrant or similar right, as applicable) the same
number of shares of TN Illinois Common Stock, and no "additional benefits"
(within the meaning of Section 424(a)(2) of the Code) shall be accorded to the
optionees pursuant to the assumption of their options.



3

--------------------------------------------------------------------------------



             (b)         Cancellation. At the Effective Time, each share of TN
Illinois Common Stock issued and outstanding immediately prior to the Effective
Time and held by TN Texas shall be canceled without any consideration being
issued or paid therefor.

             Section 3.2         Exchange of Certificates.

             (a)         After the Effective Time, each holder of an outstanding
certificate representing TN Texas Common Stock may, at such holder's election,
surrender such certificate for cancellation to Computershare Trust Company,
N.A., as transfer agent (the "Exchange Agent"), and each such holder shall be
entitled to receive in exchange therefor a certificate or certificates
representing the number of shares of TN Illinois Common Stock into which the
surrendered shares were converted as provided herein. Unless and until so
surrendered, each outstanding certificate theretofore representing shares of TN
Texas Common Stock shall be deemed for all purposes to represent the number of
shares of TN Illinois Common Stock into which such shares of TN Texas Common
Stock were converted at the Effective Time. The holder of record of shares
represented by any such outstanding certificate(s), as shown on the books and
records of TN Illinois or the Exchange Agent, shall have and be entitled to
exercise any voting and other rights with respect to, and to receive dividends
and other distributions upon shares of TN Illinois Common Stock represented by,
such outstanding certificate(s) until such certificate(s) are surrendered to TN
Illinois or the Exchange Agent for transfer, converted or otherwise accounted
for.

             (b)        Each certificate representing TN Illinois Common Stock
issued in connection with the Merger shall bear the same legends regarding
transfer restrictions, if any, as the certificate representing TN Texas Common
Stock converted in accordance herewith and given in exchange therefore (or such
other additional legends as may be agreed upon by the holder thereof and TN
Illinois), unless otherwise determined by the board of directors of TN Illinois
in compliance with applicable laws.

             (c)         If a certificate representing shares of TN Illinois
Common Stock is to be issued in a name other than that in which the certificate
representing shares of TN Texas Common Stock surrendered in exchange therefor is
registered, it shall be a condition of issuance thereof: (i) that the
certificate so surrendered be properly endorsed and otherwise in proper form for
transfer; (ii) that such transfer be otherwise proper and comply with applicable
federal and state securities laws; and (iii) that the person requesting such
transfer pay to TN Illinois or the Exchange Agent any transfer or other taxes
payable by reason of issuance of such new certificate in a name other than that
of the registered holder of the certificate surrendered or establish to the
satisfaction of TN Illinois that such tax has been paid or that no tax shall
result from by reason of the issuance.

             3.3 Treatment of 2005 Long-Term Incentive Plan: Employee Benefit
Plans and Arrangements: Shares of TN Illinois Common Stock Reserved for
Issuance.

             (a)        TN Illinois and TN Texas shall take all action necessary
to ensure that:

                          (i)         TN Texas' 2005 Long-Term Incentive Plan
(the "LTIP"), as amended and in effect immediately prior to the Effective Time,
is wholly, validly and unconditionally assumed by TN Illinois at the Effective
Time and that TN Illinois succeeds to all of the rights and obligations of TN
Texas under the LTIP, including by taking all action necessary to ensure that
each option to purchase shares of TN Texas Common Stock that remains outstanding
immediately prior to the



4

--------------------------------------------------------------------------------



Effective Time is converted at the Effective Time into an equivalent option to
acquire the same number of shares of TN Illinois Common Stock on the same terms
and conditions as were applicable to the converted option;

                          (ii)        each warrant to purchase TN Texas Common
Stock outstanding immediately prior to the Effective Time is converted at the
Effective Time into a warrant to purchase, on the same terms and conditions as
were applicable under such TN Texas warrant, the exact same number of shares of
TN Illinois Common Stock; and

                          (iii)       with respect to any equity award otherwise
granted under the LTIP, each participant's rights to shares of TN Texas Common
Stock under the LTIP becomes rights to shares of TN Illinois Common Stock.

             (b)        Upon the Effective Time, one (1) share of TN Illinois
Common Stock shall be reserved for issuance upon the exercise of options,
warrants or other similar rights to purchase one (1) share of TN Texas Common
Stock so reserved immediately prior to the Effective Date.

             (c)         Following the Effective Time, the Surviving Corporation
shall maintain in effect all employee benefit plans and arrangements for
employees, officers and directors of the Surviving Corporation as in effect for
employees, officers and directors of TN Texas immediately prior to the Effective
Time. All employees of TN Texas will preserve the credit (for all purposes
including eligibility to participate, vesting, vacation entitlement and
severance benefits) they had for service with TN Texas as employees of TN
Illinois. The Surviving Corporation will assume and honor in accordance with
their terms all written employment, severance, retention and termination
agreements (including any change in control provisions therein) applicable to
employees of TN Texas and its subsidiaries.


ARTICLE IV
GENERAL

             Section 4. 1         Covenants of TN Illinois. TN Illinois
covenants and agrees that it will, on or before the Effective Time:

             (a)         file any and all documents necessary to the assumption
by TN Illinois of all of the tax liabilities of TN Texas;

             (b)        file Articles of Merger with the Secretary of State of
the State of Texas;

             (c)         file Articles of Merger with the Secretary of State of
the State of Illinois; and

             (d)         take all such other actions as may be required by the
Texas BCA and the Illinois BCA to effect the Merger.

             Section 4.2         Covenants of TN Texas. TN Texas covenants and
agrees that it will, at or before the Effective Time, take all such other
actions as may be required by the Texas BCA and the Illinois BCA to effect the
Merger.



5

--------------------------------------------------------------------------------



ARTICLE V
MISCELLANEOUS

             Section 5.1         Amendment. This Merger Agreement may be
amended, modified or supplemented, in whole or in part, at any time prior to the
Effective Time with the mutual consent of the respective board of directors of
TN Texas and TN Illinois to the full extent permitted under applicable law,
provided, however, that any such amendment, modification or supplement shall not
(a) alter or change the amount or kind of shares to be received in exchange for
or on conversion of all or any of the shares of TN Texas pursuant to the terms
hereof or (b) alter or change any term hereof in the event such alteration or
change would adversely affect the holders of shares of common stock of TN Texas.

             Section 5.2         Abandonment: Postponement. At any time prior to
the Effective Time, this Merger Agreement may be terminated and the Merger may
be abandoned by the respective board of directors of TN Texas or TN Illinois, or
the consummation of the Merger may be postponed for a reasonable period of time,
without any action of the TN Texas Shareholders or the sole stockholder of TN
Illinois, notwithstanding the approval of this Merger Agreement by the TN Texas
Shareholders, the sole stockholder of TN Illinois or the board of directors of
either TN Texas or TN Illinois.

             Section 5.3         Further Assurances. If, at any time after the
Effective Time, the Surviving Corporation determines or is advised that any
further assignments, transfers, deeds, conveyances or assurances or any other
acts or things are necessary or desirable (a) to vest, perfect or confirm, of
record or otherwise, in the Surviving Corporation, its right, title or interest
in, to or under any of the rights, properties or assets of TN Texas acquired or
to be acquired by the Surviving Corporation as a result of, or in connection
with, the Merger, or (b) otherwise to carryon the purposes of this Merger
Agreement, the directors and officers of the Surviving Corporation shall be
authorized to execute and deliver, in the name and on behalf of TN Texas, all
such deeds, assignments and assurances and to do, in the name and on behalf of
TN Texas, all such other acts and things necessary or desirable to vest, perfect
or confirm any and all right, title or interest in, to or under such rights,
properties or assets in the Surviving Corporation or otherwise to carry out the
purposes of this Merger Agreement.

             Section 5.4         Counterparts. This Merger Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

             Section 5.5         Governing Law. This Merger Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Illinois, without regard for the conflicts of laws principles thereof.


[SIGNATURE PAGE FOLLOWS]



6


--------------------------------------------------------------------------------



             IN WITNESS WHEREOF, the parties to this Merger Agreement have
executed this Merger Agreement on and as of the day first written above.

Terra Nova Financial Group, Inc.,
a Texas corporation

By:
[nolansig.jpg]


Name: Michael G. Nolan   Title: Chief Executive Officer  



Terra Nova Newco, Inc.,
an Illinois corporation

By:
[nolansig.jpg]


Name: Michael G. Nolan   Title: Chief Executive Officer  



[Signature Page to Reincorporation Agreement and Plan of Merger]


--------------------------------------------------------------------------------